     Case 3:18-cv-01355 Document 285 Filed 08/19/20 Page 1 of 2 PageID #: 2713



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


HENRY TIMBERLAKE DUNCAN,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:18-01355

EXECUTIVE DIRECTOR DAVID FARMER,
et al.,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER


        This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court grant the Motion to Dismiss of Defendant Zxavian D. Martin (ECF

No. 254); dismiss, with prejudice, the third amended complaint against Zxavian D. Martin; and

remove Zxavian D. Martin as a defendant in this civil action. Neither party has filed objections to

the Magistrate Judge’s findings and recommendations.

        Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS the Motion to Dismiss of Defendant Zxavian D. Martin

(ECF No. 254); DISMISSES, with prejudice, the third amended complaint against Zxavian D.

Martin; and REMOVES Zxavian D. Martin as a defendant in this civil action, consistent with the

findings and recommendations.
  Case 3:18-cv-01355 Document 285 Filed 08/19/20 Page 2 of 2 PageID #: 2714



       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.

                                             ENTER:      August 19, 2020




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
